 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JUSTIN ANDERSON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-po-00428-SAB
12                     Plaintiff,
                                                   STIPULATION TO CONTINUE
13    vs.                                          CONTESTED HEARING; ORDER
14    JUSTIN ANDERSON,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for the plaintiff, and Assistant
19   Federal Defender Hope Alley, counsel for Justin Anderson, that the Court continue the contested
20   hearing to February 27 at 10:30 a.m.
21          On February 8, 2019, Pretrial Services filed a petition alleging four violations of pretrial
22   release. One allegation was that Mr. Anderson had produced a urine sample that tested positively
23   for methamphetamines, but Mr. Anderson denied use. In response, the Court set the matter for a
24   contested hearing on February 20, 2019. To prepare for the hearing, defense counsel may seek to
25   have Mr. Anderson’s sample retested by another lab, a process that may take a week or longer.
26   Accordingly, the parties agree to continue the contested hearing to February 27, 2019 at 10:30, to
27   give the parties adequate time to prepare.
28   //
 1                                                Respectfully submitted,
 2                                                McGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: February 15, 2019                      /s/ Jeffrey Spivak
                                                  Jeffrey Spivak
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
                                                  HEATHER E. WILLIAMS
 7                                                Federal Defender
 8
 9   Date: February 15, 2019                      /s/ Hope Alley
                                                  HOPE ALLEY
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                JUSTIN ANDERSON
12
13                                              ORDER
14            The Court accepts the above stipulation and adopts its terms as the order of this Court.
15   Accordingly, the hearing set for February 20, 2019 at 10:30 a.m. is hereby continued to February
16   27, 2019 at 10:30 a.m. The Defendant is ordered to appear.
17
18   IT IS SO ORDERED.
19   Dated:     February 15, 2019
20                                                     UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28
